Citation Nr: 0606234	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for left knee disability.

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for residuals of burns to 
the eyes.

Entitlement to service connection for hypertension.

Entitlement to service connection for a hernia.

Entitlement to service connection for respiratory disability 
manifested by shortness of breath.

Entitlement to service connection for a neck disability.

Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was last before the Board in September 2003, 
the Board decided some of the issues on appeal and remanded 
the issues appearing on the title page of this decision for 
further action by the originating agency.  In addition, the 
Board remanded the issue of entitlement to service connection 
for residuals of a broken jaw.  The Board notes that in an 
August 2005 rating decision, the Appeals Management Center 
(AMC) granted service connection for residuals of a broken 
jaw and assigned a noncompensable rating effective November 
24, 2004.  The veteran has not appealed this decision; 
therefore, it is not currently before the Board.

The Board notes that prior to the case being certified on 
appeal to the Board, the veteran submitted written argument 
and medical evidence regarding his appeal.  The RO noted that 
all records received were duplicative of previously 
considered evidence.  The Board concurs.  Therefore, the 
Board may proceed with the appeal.


FINDINGS OF FACT

1.  Chronic left knee disability was not present in service, 
was not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to service.

2.  Hemorrhoids were not present in service and are not 
etiologically related to service.

3.  The veteran has no residual of any eye injuries sustained 
in service.

4.  Hypertension was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.

5.  Hernia was not present in service and is not 
etiologically related to service.

6.  Respiratory disability manifested by shortness of breath 
was not present in service and is not etiologically related 
to service.

7.  Neck disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.

8.  Shoulder disability was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the left knee during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hemorrhoids were not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Residuals of burns to the eyes were not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Hypertension was not incurred or aggravated during active 
service and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Hernia was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  Respiratory disability manifested by shortness of breath 
was not incurred or aggravated during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  Neck disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of 
arthritis of the cervical spine during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

8.  Shoulder disability was not incurred or aggravated during 
active service, and the incurrence or aggravation of 
arthritis of a shoulder during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The record reflects that through the statement of the case, 
supplemental statements of the case, a September 2001 letter 
from the RO, and a June 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that service medical records and all 
available post-service medical evidence identified by the 
veteran have been obtained.  In addition, the veteran has 
been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in September 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.



Factual Background

Service medical records are negative for evidence of 
hemorrhoids, hypertension, hernia, neck disability, or 
shoulder disability.  

A June 1965 service medical record notes that there was a 
foreign particle in the veteran's right eye which the veteran 
could not remove.  The type of substance that was imbedded in 
the veteran's right cornea is illegible.  The service medical 
record appears to note that the piece was partially removed 
with a moist swab.  Slit lamp examination revealed remaining 
particle.  Ointments and an eye patch were prescribed.  
Another June 1965 service medical record notes that something 
was removed under a slit lamp.  The veteran was prescribed 
Neosporin ophthalmologic ointment and ice.  

A September 1965 service medical record notes that the 
veteran's left knee was giving way.  An April 1966 service 
medical record notes that the veteran had a "popped 
ligament" in his left knee.  The veteran stated that he felt 
something pop in his left knee as he stood up from behind a 
desk.  He complained of a dull, aching pain in the area above 
the patella.  The physical examination revealed normal range 
of motion, no effusion, no instability, and minimal 
tenderness over the lateral collateral ligament.  X-ray 
studies were unremarkable.  The impression was lateral 
collateral ligament sprain.  Whirlpool therapy and ace wrap 
were prescribed.  

An August 1966 service medical record notes the veteran's 
complaints of chest pain, sinus pain, and a sore throat.  An 
April 1967 service medical record notes that the veteran had 
sinus congestion, a sore throat, and swelling with a 
productive cough.  The veteran reported no chest pain.  Chest 
X-ray was within normal limits.  The veteran was prescribed 
penicillin.  Another April 1967 service medical record notes 
swelling and inflammation of the pharynx.  

The separation examination report indicates that no pertinent 
abnormality was found.

A January 1980 hospital record notes that the veteran twisted 
his left knee when he jumped off of a truck while at work.  
The veteran was admitted for a meniscectomy.  A January 1980 
Roper Hospital medical record notes that the veteran had a 
torn medial meniscus of the left knee and a partial tear of 
the anterior cruciate and medial collateral ligaments of the 
left knee.

An August 1994 private medical record from Baker Family 
Medicine notes that the veteran was in an automobile accident 
in which he suffered cervical strain and a small contusion on 
the right forearm.  

Private medical records dated from November 1994 to January 
1995 note that the veteran was in a motor vehicle accident in 
August 1994 in which he hit his head on the top of his truck 
and was thrown around quite a bit despite wearing a shoulder 
harness.  The veteran stated that he had neck and right 
shoulder pain.  The physician diagnosed the veteran with a 
shoulder disability.  

A March 1995 letter from the veteran's private physician, Dr. 
Murdaugh, notes that the veteran's residuals of burns to the 
eyes, neck and shoulder injury, and a hernia were incurred 
during the period from 1964 to 1965.  

A February 1997 letter from the veteran's private physician, 
A.N. Abel, M.D., notes the veteran's complaints of neck pain, 
low back pain, a "bound up" right shoulder, and instability 
and swelling of the left knee with pain.  It was also noted 
that the veteran was involved in a motor vehicle accident in 
August 1994 in which he sustained significant injury to his 
neck and right shoulder.  The physician noted that the 
veteran had very significant multiple level degenerative 
changes in his neck resulting in a chronic pain syndrome, as 
well as a frozen right shoulder and chronic knee pain likely 
due to degeneration.  Also noted was the veteran's history of 
high blood pressure.  No etiology of these disabilities is 
listed. 

A November 1997 VA examination report notes the veteran's 
history of slowly decreasing vision in both eyes.  The 
veteran reported a history of having metal shards in his eyes 
which had to be picked out of his cornea.  A medical history 
of cervical spine disorder and high blood pressure was also 
noted.  Eye exam revealed hyperopic astigmatism, presbyopia, 
old retinal hole of the right eye, which did not require 
immediate treatment, and optic nerve pit of the left eye, 
noted to be a congenital deformity that was likely to remain 
static.  

A July 2000 VA medical record notes the veteran's treatment 
for neck pain, hand cramps, and chronic back, shoulder, and 
knee pain.  The veteran was also noted to have a history of 
hypertension, hyperlipidemia, gastroesophageal reflux 
disease, hemorrhoids, and bilateral rotator cuff repairs.  At 
the July 2000 exam the veteran was wearing a cervical collar.  
No etiology of these disabilities is listed.

A September 2002 letter from one of the veteran's shipmates, 
D.S., states that he witnessed the veteran stand up from a 
sitting position in service.  D.S. stated that he heard a 
small popping sound that came from the left side of the 
veteran.  D.S. stated that the veteran then fell to the deck 
in pain.  D.S. further stated that he later found out that 
the veteran's left knee had given way due to a popped 
ligament.  The letter also states that the veteran's sinus 
congestion, cough, and sore throat were very bad.  There was 
poor ventilation in confined compartments as well as chipping 
of old rust and paint, and the presence of asbestos.  D.S. 
stated that he saw the veteran take headache medicines many 
times.  The letter states that they stood doing fire watches 
for ongoing welding, which caused flash burns to their eyes 
and faces.

A September 2002 letter from another of the veteran's 
shipmates, R.N., states that the veteran's hernia developed 
in service due to hand carrying ship stores from one 
compartment to another.  R.N. stated that one time the 
veteran complained that he had pulled a muscle in his stomach 
while lifting heavy objects.  This injury made him sit down 
from time to time.  R.N. also stated that most of the men in 
the division with the veteran developed hemorrhoids.  R.N. 
further stated that the ship they were stationed on was 
involved in a collision with an oil tanker.  As a result of 
the collision the veteran landed on his right shoulder and 
his head.  It knocked him out for a short time.  R.N. also 
stated that he thinks that the conditions in service brought 
on the veteran's hypertension.  Finally, R.N. stated that he 
saw the veteran's swollen left knee on several occasions.

A September 2003 letter from the veteran's private physician, 
Dr. Murdaugh, states that the veteran's medical history and 
physical findings in the mid 1970s supported diagnoses of 
hemorrhoids, chronic irritation of the eyes related to flash 
burns, neck and shoulder pain, left knee crepitus related to 
a previous injury, and a hernia.  The onset of these symptoms 
occurred during the period from 1964 to 1967.  Dr. Murdaugh 
also sated that the veteran also had respiratory symptoms 
manifested by dyspnea, possibly related to chipping of paint 
and asbestos removal while in the service.  Dr. Murdaugh 
stated that he reviewed the veteran's military records and 
found them to be compatible with these symptoms and with the 
abnormal medical findings being related to his military 
service.  

A September 2003 letter from the veteran's VA physician 
states that the veteran's service medical records were 
reviewed.  The VA physician opined that that the following 
medical conditions are related to service:  hemorrhoids, 
chronic dyspnea, burns to the eyes, injury to the neck and 
shoulder, left knee injury, and hypertension.  

The report of a November 2004 VA eye examination notes that 
the veteran had previous injuries to his eyes, including 
magnesium fire flash burn to both eyes which required 
patching and medical treatment.  The veteran also reported 
multiple flash burns from welding, and a few episodes of 
metallic foreign bodies that had to be removed by a health 
care provider.  The impressions were status post multiple 
burns and metallic foreign bodies; and mild corneal scarring 
consistent with his previous ocular injuries.  

A November 2004 VA examination report notes that the 
veteran's claims file and service medical records were 
reviewed thoroughly.  The examiner opined that the veteran 
has cervical spondylosis, not related to military service; 
status-post surgical repair of the right shoulder, not 
related to military service; complaints of burns to the eyes, 
not related to service; hypertension, not related to service; 
ill-defined pulmonary problem, not related to service; left 
knee status post meniscectomy, not related to service; 
umbilical hernia, not related to service; and hemorrhoids, 
not related to service.  The examiner stated that service 
medical records revealed nothing with regard to a neck 
injury, no treatment for the veteran's neck, and a separation 
exam which showed a normal neck.  In addition, the service 
medical records showed no evidence of the veteran being seen, 
treated, or evaluated for his right shoulder.  The examiner 
stated further that service medical records do not show that 
the veteran had hypertension in service.  His exit physical 
showed blood pressure of 130/80.  There was no indication 
that the veteran was treated for hypertension until many 
years after service.  With regard to the veteran's claimed 
lung disability, there was no indication that the veteran was 
treated for shortness of breath or any kind of pulmonary 
pathology in service.  Although the service medical records 
show that the veteran's left knee popped and gave way, there 
are no entries between that 1966 entry and his separation in 
August 1967 regarding his left knee.  However, post service 
medical records show that the veteran had a work-related 
injury to his knee in January 1980.  Therefore, the examiner 
felt that the current knee problem had its origin in 1980, 
and not in 1965 or 1966.  Furthermore, the veteran underwent 
hernia repair five months prior to the VA exam.  He stated 
that he never had a problem with it until recently.  There 
was no evidence in the service medical records, to include 
the separation examination report, of a hernia.  The 
veteran's service medical records show no indication of any 
problems regarding hemorrhoids and the separation exam does 
not contain any reference to hemorrhoids.  With respect to 
the veteran's residuals of burns to the eyes, the examiner 
noted that there was a single mention of a foreign body in 
the veteran's right eye in June 1965.  The object was removed 
and there was no follow-up in the next two years of service 
and no further ophthalmologic complaints.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests hypertension or arthritis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Left knee disability

Service medical records show that the veteran experienced 
what was described as popping in his left knee in April 1966.  
X-rays were normal and the impression was lateral collateral 
ligament sprain.  He was treated with whirl pool therapy and 
an ace wrap.  He was not seen for left knee complaints at any 
time after this date in service and his left knee was found 
to be normal on separation examination.  Furthermore, the 
veteran's post-service medical records note that he sustained 
an injury to his left knee in January 1980 and underwent a 
meniscectomy.  There is no record of any treatment for the 
left knee after service until this time.  The Board notes 
that there are three medical opinions of record regarding the 
etiology of the left knee disability.  The first opinion is 
in a September 2003 letter from the veteran's physician, Dr. 
Murdaugh, which states that several of the veteran's 
conditions, to include his left knee disability, had their 
origins in 1964-1967, when he was on active duty.  The second 
opinion is given by the veteran's VA physician.  In the 
September 2003 letter she states that after reviewing the 
veteran's service medical records, she concludes that the 
left knee injury is related to service.  However, neither 
physician gives an adequate rationale for his/her opinion.  
Both physicians merely state that the service medical records 
support their opinion.  Neither Dr. Murdaugh nor the VA 
physician refers to any specific service medical record which 
substantiates their opinion, neither addresses the fact that 
the veteran's left knee was found to be normal on the 
separation examination and neither even acknowledges that the 
veteran incurred a left knee injury in 1980.  However, the 
November 2004 VA examiner noted, after an extensive review of 
the claims folder, to include the veteran's service medical 
records, that the veteran's current left knee disability 
originated in 1980, and not in service.  The VA examiner 
based his opinion on the fact that there was no medical 
treatment for the veteran's left knee between the strain in 
1966 and his separation in August 1967, and the work-related 
injury that the veteran sustained in 1980.  In the Board's 
opinion, the VA examiner's opinion is consistent with and 
supported by the medical evidence of record and is clearly 
more probative than the medical opinions supporting the 
claim.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim.

Hemorrhoids, hypertension, hernia, neck disability, and 
shoulder disability

Service medical records, to include the report of examination 
for separation, are negative for any evidence of hemorrhoids, 
hypertension, hernia, neck disability, or shoulder 
disability.   Again, the only medical opinions regarding any 
of these disabilities are the September 2003 statement from 
Dr. Murdaugh, the September 2003 statement from the veteran's 
VA physician, and the November 2004 VA examination.  Dr. 
Murdaugh states that the veteran's medical history and 
physical exam in the mid 1970s supported diagnoses of 
hemorrhoids, neck and shoulder pain, a hernia, and 
respiratory symptoms manifested by dyspnea.  He further 
stated that the onset of these symptoms occurred from 1964 to 
1967 and the veteran's military records are compatible with 
the opinion that these symptoms and abnormal medical findings 
had their onset during the veteran's period of active duty.  
The September 2003 letter from the VA physician essentially 
states that after reviewing the service medical records, she 
is of the opinion that hemorrhoids, hypertension, and injury 
to neck and shoulder are related to service.  Alternatively, 
the November 2004 VA examiner notes that none of the service 
medical records reveals any treatment for any of the above 
mentioned disorders, namely hemorrhoids, hypertension, 
hernia, neck disability, or shoulder disability, and 
therefore, any current disability resulting from such, are 
not related to the veteran's active military service.  The 
Board notes that the 2004 VA examiner had the benefit of 
reviewing the entire claims folder and all of the veteran's 
service medical records.  The Board is unsure of what records 
Dr. Murdaugh and the veteran's VA physician who wrote the 
2003 letter are referring to, as the Board's review of the 
service medical records has disclosed no diagnosis, complaint 
or abnormal finding with respect to any of these claimed 
disabilities.  The Board acknowledges that the veteran has 
submitted lay statements from two persons who served with him 
and believe that the veteran had these disabilities in 
service.  However, this is not competent medical evidence of 
the presence of a chronic disability in service or of a nexus 
between the claimed disabilities and the veteran's military 
service since laypersons are not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
fact remains that service medical records are negative for 
evidence of any of these conditions and there is no medical 
evidence of any of these conditions until many years after 
the veteran's discharge from service.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against these claims.

Residuals of burns to the eyes

Service medical records note that the veteran received 
medical treatment because a foreign particle was lodged in 
his right eye in June 1965.  The medical record is partly 
illegible; however, it appears that a particle was removed 
from the veteran's right eye.  There are no follow-up service 
medical records regarding the right eye after the particle 
was removed and the separation exam was negative for any 
residual eye problems.  Post-service medical records are 
negative for complaints or treatment regarding the veteran's 
right eye until November 1997 when the veteran underwent a VA 
examination.  Eye exam revealed hyperopic astigmatism, 
presbyopia, old retinal hole of the right eye, and optic 
nerve pit of the left eye, which was noted to be a congenital 
deformity.  No etiology of these diagnoses is otherwise 
listed.  

A September 2003 letter from Dr. Murdaugh states that chronic 
irritation to the veteran's eyes was related to flash burns 
in service, sometime between 1964 and 1967.  Dr. Murdaugh 
stated that he reviewed the veteran's military records, which 
support such an opinion.  In addition, the veteran's VA 
physician who wrote a September 2003 letter stating that 
burns to the eyes are related to the veteran's military 
service.  This VA physician stated that she reviewed the 
veteran's service medical records.  

There are also two recent VA medical opinions regarding the 
veteran's eyes.  In November 2004, A VA ophthalmologist noted 
the veteran's accounts of previous injuries to his eyes, to 
include a magnesium fire flash burn to both eyes that 
required patching but from which he eventually recovered, 
multiple flash burns from welding, and a few episodes of 
metallic foreign bodies that had to be removed by a health 
care provider.  The impression listed in the report was that 
the veteran had mild corneal scarring consistent with his 
previous ocular injuries; he had excellent central vision at 
2/20 in both eyes and mild chronic ocular irritation that 
requires regular use of artifical tears.  The VA 
ophthalmologist did not indicate whether he had reviewed the 
claims folder or the service medical records.  Another VA 
examiner who performed a general VA exam in November 2004 
noted that he had conducted an extensive review of the claims 
folder, to include the service medical records.  That 
examiner noted that although there is a single mention of a 
foreign body in the veteran's right eye in June 1965, it was 
removed successfully and there was no follow-up in the 
succeeding two years of the veteran's military service.  
There were also no further ophthalmologic complaints.  For 
this reason the examiner opined that the veteran's complaints 
of burns to the eyes are not related to military service.  

Of the four opinions, the Board assigns the greatest weight 
to the one given by the November 2004 VA examiner who stated 
that there is no relation ship between the complaints of 
residuals of burns to the eyes and active service.  This 
examiner conducted the most thorough review of the veteran's 
medical history, did not just rely on an oral history from 
the veteran, and provided the most specific and persuasive 
rationale for his opinion.  Therefore, service connection for 
residuals of burns to the eyes is not in order.

Respiratory disability manifested by shortness of breath

Service medical records contain several entries regarding the 
veteran's sinus congestion, sore throat, and chest pain; 
however, chest X-rays were normal, no diagnosis of a 
pulmonary disorder was rendered, and the separation exam 
disclosed that the veteran's respiratory system was normal.  
According to the September 2003 letter from Dr. Murdaugh, the 
veteran had respiratory symptoms that were possibly related 
to chipping of paint and asbestos removal while in service.  
The veteran has also submitted buddy statements to this 
effect.  However, Dr. Murdaugh states only that his opinion 
is based upon a review of military records, which the Board 
has concluded do not support the opinion.  The Board notes 
that the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board finds the opinion of the November 2004 examiner to be 
more probative in that this examiner stated that he conducted 
a thorough review of the claims folder, including the service 
medical records, and has concluded that because there is no 
indication in service medical records of the presence of 
shortness of breath or any kind of pulmonary pathology, the 
claimed respiratory disability manifested by shortness of 
breath is unrelated to active duty.  

Accordingly, the Board has concluded that the preponderance 
of the evidence is against this claim.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection  for residuals of burns to 
the eyes is denied.

Entitlement to service connection  for hypertension is 
denied.

Entitlement to service connection for hernia is denied.

Entitlement to service connection for respiratory disability 
manifested by shortness of breath is denied.

Entitlement to service connection  for neck disability is 
denied.

Entitlement to service connection for shoulder disability is 
denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


